PCIJ_B_12_TreatyLausanne_LNC_NA_1925-11-21_ANX_01_NA_NA_EN.txt. ro.
IT.

12.

13.

14.

15.

ADVISORY OPINION No. 12 34

ANNEX,

 

Documents tvansmitted by the Secretary-General of the League of Nations
in accordance with the Council’s Resolution of September 19th, 1925:

Memorandum on the action of the Council of the League of Nations
in the matter concerning the frontier of Irak: art. 3 (2) of the Treaty
signed at Lausanne on July 24th, 1923.

League of Nations, Official Journal, IVth Year, No. 3, March 1923,
English and French editions. .

Minutes of the 23rd Session of thé Council.

League of Nations, Official Journal, Vth Year, No. 10, October 1924,
English and French editions.

Minutes of the 3oth Session of the Council.
League of Nations, Official Journal, Vth Year, No. 11, ist Part,
November 1924, English and French editions.

Minutes of the 31st Session of the Council. .
Extracts Nos. 30, 30 (a), 30 (b), 30 (c), 30 (d) from the Official Journa!
of the League of Nations (October 1925), English and French editions.
Minutes of the 35th Session of the Council.

Document C. 384. 1924, VII, English and French editions.

Letter, dated August 6th, 1924, from the British Government to the
Secretary-General of the League of Nations.

League of Nations Document C. 400. M. 147, 1925, VII.

Question of the frontier between Turkey and Irag. Report submitted
to the Council by the Commission instituted by the Council Resolu-
tion of September 30th, 1924.

Document C. 482. 1925, VII, English and French editions.

Report, dated September 1st, 1925, submitted by M. Undén to the
Council of the League of Nations.

- Certified true copies of letters, dated August 9th and September Ist,

1924 (from the Secretary-General of the League of Nations to the
Turkish Minister for Foreign Affairs), letter dated September 5th,
1924 (from the Turkish Minister for Foreign Affairs to the President
of the Council of the League of Nations), and minutes annexed to
the said letter, dated August oth, 1924.

Documents submitted by the Secretary-General of the League of
Nations at the request of the Court: .

List of cases between States which have been dealt with by the Council.

- Memorandum of certain treaty and other provisions concerning the

competence and procedure of the Council of the League of Nations.

Documents other than Memoranda and Legal Opinions presented by
the interested Governments :

Red Book, published by the Turkish Government on the Mosul ques-
tion from the signing of the Armistice of Moudros {October 3oth,
1918) to March 1st, 1925. Transmitted by the Turkish Government.

Telegram, dated October 8th, 1925, from the Turkish Government
defining the position of that Government with regard to the questions

put to the Court.

Letter, dated November 4th, 1925, from the Turkish Chargé d’affaires
at The Hague to the Registrar of the Court.

Turco-Iraq frontier negotiations. Procés-verbaux of meetings held at
Constantinople between May 19th and June 5th, 1924. (Separate issue
transmitted by the British Government.)
ADVISORY OPINION No. 12 35

16. — Blue Book, published by the British Government, Treaty Series, No. 16,
1923, Cmd. 1929. Treaty of Peace with Turkey and other instruments

signed at Lausanne on July 24th, 1923.... and subsidiary documents
forming part of Turkish Peace Settlements. Transmitted by the British
Government. ‘

37. — Blue Book, published by the British Government, Turkey No. I, 1923,
Cmd. 1814 (Lausanne Conference on Near Eastern Affairs, 1922-1923.
Records of proceedings and draft terms of Peace). Transmitted by the
British Government. .

18. — Recueil des Actes de la Conférence de Lausanne sur les affaires du
Proche-Orient (1922-1923), published by the Zmprimerie Nationale,
Paris, 1923. Transmitted by both the interested Governments.
